Citation Nr: 0908395	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-21 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for avulsion fracture, left 
ankle (also claimed as soft tissue overuse injury resulting 
in venous statis ulcer).


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1990 to 
August 1999, and served in the Gulf War theater of operations 
from November 1, 1994, to December 31, 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA), Montgomery, Alabama, Regional Office 
(RO), which inter alia denied service connection for a left 
shoulder condition and avulsion fracture of the left ankle.  

In his July 2006 Notice of Disagreement, the Veteran 
disagreed with the denials of service connection for a left 
shoulder condition and avulsion fracture of the left ankle.  
In July 2007, after receiving a May 2007 Statement of the 
Case, the Veteran filed a Substantive Appeal which indicated 
that he was only appealing the issue of entitlement to 
service connection for avulsion fracture, left ankle (also 
claimed as soft tissue overuse injury resulting in venous 
statis ulcer).  Thus, the issue of entitlement to service 
connection for a left shoulder condition is not on appeal 
before the Board.  

The Veteran has not selected a representative through a power 
of attorney.  As such, the Board finds that the Veteran 
wishes to proceed without representation.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for avulsion 
fracture, left ankle (also claimed as soft tissue overuse 
injury resulting in venous statis ulcer).  Further 
development is necessary prior to analyzing the claim on the 
merits.  

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran underwent a VA joints examination on March 2006 
at the VA Medical Center (VAMC) in Birmingham, Alabama.  The 
Veteran reported injuring his left ankle during routine 
performance tests in 1998 or 1999 while at the Naval Air 
Station (NAS) in Meridian, Mississippi.  Upon physical 
examination, the examiner noted that the Veteran had limited 
motion due to an Unna boot on his left foot, post-operation 
for venous statis ulcer surgery.  The examiner assessed 
chronic venous statis ulcer of the left ankle, and status-
post old avulsion fracture of the left ankle.  The examiner 
noted that "outside of pain on repetitive use there is no 
additional functional impairment due to weakness, stiffness, 
swelling, heat, redness, instability, giving way, locking, 
fatigability, lack of endurance, or other symptoms related to 
the old avulsion fracture, left ankle."  The examiner also 
noted that "there is no residual of the ankle fracture," 
and x-ray of the ankle is normal.  The Veteran's claims file 
was not available for review.  See March 2006 VA Joints 
Examination Report.  

The March 2006 VA examiner diagnosed a current left ankle 
disability, and the Veteran's service treatment records 
(STRs) contain evidence of an in-service injury to the left 
ankle.  Based on the foregoing, a VA exam is necessary to 
ascertain whether the Veteran's currently diagnosed venous 
statis ulcer of the left ankle is related to service, 
specifically the old avulsion fracture of the left ankle 
and/or the soft tissue overuse injury documented in-service.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4).  The fulfillment of the duty to assist requires 
a thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the Veteran's claim.  38 
C.F.R. § 4.2 (2008).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his left ankle disability, 
to include chronic venous statis ulcer 
of the left ankle, and status-post old 
avulsion fracture of the left ankle.  
Specifically, the VA examiner should 
render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current left ankle disability is 
related to the Veteran's service, 
specifically the old avulsion fracture 
of the left ankle and/or the soft 
tissue overuse injury documented in-
service.  

A complete rationale should be provided 
for any opinion.  The claims file 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiners 
in conjunction with each examination 
and the reports should state that such 
review has been accomplished.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for avulsion fracture, 
left ankle (also claimed as soft tissue 
overuse injury resulting in venous 
statis ulcer), taking into account any 
newly obtained evidence.  If the 
service connection claim remains 
denied, the Veteran should be provided 
with a supplemental statement of the 
case as to the issues remaining on 
appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


